Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 7, 16 and 21
b.	Pending: 1-11 and 16-24
Claims 12-15 have been canceled and claims 1, 7, 16, 21 and 23-24 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on 12/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.10629266 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The new title and amendment to Paragraph [0001] have been reviewed and accepted by examiner.

Claim Objections
Claim 23-24 objections are withdrawn pursuant to claim amendments.

Allowable Subject Matter
Claims 1-11 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 7, 16 and 21 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “for each group of memory cells of a plurality of groups of memory cells of the plurality of memory cells selected for programming, enabling that group of memory cells for programming while the subsequent programming pulse has a corresponding voltage level of the plurality of different voltage levels, wherein a union of each group of memory cells of the plurality of groups of memory cells is the plurality of memory cells selected for programming”; for independent claim 1;
“applying a subsequent programming pulse having a plurality of different voltage levels to the selected access line; and for each group of memory cells of the plurality of groups of memory cells, enabling that group for independent claim 7;
“applying a subsequent programming pulse having a plurality of different voltage levels to the selected access line,….. wherein a union of each group of memory cells of the plurality of groups of memory cells is the plurality of memory cells selected for programming”; for independent claim 16; and
“for each group of memory cells of a plurality of groups of memory cells of the plurality of memory cells selected for programming, enabling that group of memory cells for programming while the subsequent programming pulse has a corresponding voltage level of the plurality of different voltage levels, wherein a union of each group of memory cells of the plurality of groups of memory cells is the plurality of memory cells selected for programming” for independent claim 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/12/2021